Exhibit 10.1

ETHANOL MARKETING AGREEMENT

ABE South Dakota, LLC

THIS ETHANOL MARKETING AGREEMENT (the “Agreement”) is dated and made effective
as of May 4, 2012 (the “Effective Date”), by and among ABE South Dakota, LLC, a
Delaware limited liability company (“Producer”), and Gavilon, LLC, a Delaware
limited liability company (“Gavilon”).

RECITALS

 

  (a) Producer will produce ethanol at its two (2) facilities located in
Aberdeen, South Dakota having a nameplate capacity of 50 million gallons
(“Aberdeen Plant”) and Huron, South Dakota having a nameplate capacity of
30 million gallons (“Huron Plant”) (the Aberdeen Plant and the Huron Plant shall
each, individually, be a “Plant” and, collectively, the “Plants”);

 

  (b) Gavilon is in the business of purchasing ethanol and marketing and
reselling same to third parties; and

 

  (c) Producer desires to deliver and sell to Gavilon, and Gavilon desires to
purchase and take from Producer, the ethanol output of the plants specified
herein and Gavilon desires to provide certain related services to Producer on
the terms and subject to the conditions contained in this Agreement and in the
other Transaction Agreements.

AGREEMENT

NOW THEREFORE, in consideration of the above Recitals, which are incorporated
herein and made a part hereof, and the mutual promises and covenants set forth
herein, and intending to be legally bound, Gavilon and Producer mutually agree
as follows:

Article 1

DEFINITIONS

1.1 “Aberdeen Plant” has the meaning provided for in the Recitals.

1.2 “Actually Placed” or “Actual Placement” means that such railcars have been
delivered to and received by Producer at the Plant.

1.3 “Agreement” means this Ethanol Marketing Agreement and any exhibits or
schedules attached hereto as the same may be amended, supplemented or amended
and restated from time to time.

1.4 “Bankruptcy” has the meaning provided for in Section 13.1.6.

 

* indicates material has been omitted pursuant to a request for confidential
treatment, and such material has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

1.5 “Business Day” or “Business Days” means the hours from 8:00 a.m. to
5:00 p.m. Central Time excluding Saturdays, Sundays, and scheduled holidays
observed by the Chicago Board of Trade, Chicago, Illinois, USA.

1.6 “Central Time” means the local time in Omaha, Nebraska at any relevant time,
taking into account daylight saving time, if applicable.

1.7 “Change in Control” means a change in the ownership of a Party, whereby such
change results in any person or group (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), directly or indirectly,
having the ability to control the governing body of such Party.

1.8 “Commencement Date” has he meaning provided in Section 2.1.

1.9 “Confidential Information” has the meaning provided for in Section 10.1.

1.10 “Confirmation” has the meaning provided for in Section 6.2.1.

1.11 “Constructively Placed” or “Constructive Placement” means either: (i) with
respect to a loaded shipment of Product by railcars, that such railcars are
located at the Delivery Point in such condition ready for shipment to or if the
Producer’s Constructively Placed designation is unavailable, then at such nearby
location as determined by the railroad, or (ii) with respect to receipt of
railcars for Product loading, that such railcars are located at the Delivery
Point or if the Producer’s Constructively Placed designation is unavailable,
then at such nearby location as determined by the railroad and within the
operating hours specified, in such condition ready for Producer’s use in
fulfilling its obligations hereunder.

1.12 “Cross Default” has the meaning provided for in Section 13.4.

1.13 “Damages” has the meaning provided for in Section 12.1.

1.14 “Delivery” means the Product has crossed the point between the Terminal
output apparatus and the intake apparatus of the respective Transport Carrier.

1.15 “Delivery Point” means for Transport Carriers the location(s) at the
Terminal or Plant where Transport Carriers are received for loading of Product
on the respective Transport Carriers, as follows:

1.15.1 The Delivery Point for railcar shipments is the railway’s “Constructively
Placed” or “Actually Placed” designation; and

1.15.2 The Delivery Point for trucks is the point that the Product is loaded
into the truck from the Plant’s loading facility.

1.16 “Delivery Schedule” has the meaning provided for in Section 5.3.

1.17 “Demurrage” means all costs, damages, penalties and charges resulting from
any delay in excess of two (2) business hours in loading of Product shipments,
including, without limitation, any delay related to any Transport Carrier, as
applicable: (i) being incapable of timely loading any shipment of Product due to
mechanical failure or for other reasons, or (ii) delivering any shipment of
Product to an incorrect Delivery Point.

 

2



--------------------------------------------------------------------------------

1.18 “Designated Logistics Individual” has the meaning provided for in
Section 5.2.

1.19 “Designated Pricing Individual” has the meaning provided for in
Section 6.1.

1.20 “DOT” means the United States Department of Transportation.

1.21 “Effective Date” has the meaning provided for in the Preamble.

1.22 “Event of Default” has the meaning provided for in Section 13.1.

1.23 “Favorable Terms” has the meaning provided in Section 6.2.3.

1.24 “Fees” has the meaning provided for in Section 6.3.

1.25 “Force Majeure” has the meaning provided for in Section 11.2.

1.26 “Forward Market Services” has the meaning provided for in Section 9.1.

1.27 “Gavilon” has the meaning provided for in the Preamble.

1.28 “Gavilon Claims” has the meaning provided for in Section 12.1.

1.29 “Gavilon Indemnitees” has the meaning provided for in Section 12.1.

1.30 “Gavilon’s Parties” has the meaning provided for in Section 10.3.

1.31 “Governing Body” means the American Arbitration Association.

1.32 “Governing Body Arbitration Rules” means the commercial arbitration rules
of the American Arbitration Association.

1.33 “Huron Plant” has the meaning provided for in the Recitals.

1.34 “Initial Term” has the meaning provided for in Section 2.1.

1.35 “Invoice” has the meaning provided for in Section 6.5.1.

1.36 “Invoice Date” has the meaning provided for in Section 6.5.1.

1.37 “Logistics” means activities related to or connected with either
(i) transporting, storing and otherwise handling Product after Delivery to
Gavilon hereunder, or (ii) delivery of Transport Carriers to the Delivery Point
for Product loading.

1.38 “Nonconforming Product” has the meaning provided for in Section 4.3.

1.39 “Party” shall mean either Producer or Gavilon, as the context requires, and
“Parties” shall mean both Producer and Gavilon.

1.40 “Plants” has the meaning provided for in the Recitals.

 

3



--------------------------------------------------------------------------------

1.41 “Producer” has the meaning provided for in the Preamble.

1.42 “Producer Claims” has the meaning provided for in Section 12.2.

1.43 “Producer Indemnitees” has the meaning provided for in Section 12.2.

1.44 “Producer’s Parties” has the meaning provided in Section 10.2.

1.45 “Product” means the ethanol product meeting the Specifications set forth in
Exhibit A attached hereto and incorporated herein by this reference.

1.46 “Production Forecast” has the meaning provided in Section 4.1.

1.47 “Purchase Price” has the meaning provided for in Section 6.2.1.

1.48 “Railcar Lease” means that certain Rail Car Sublease Agreement between
Producer, ABE Fairmont, LLC, a Delaware limited liability company, and Gavilon,
dated of even date herewith.

1.49 “Remaining Fee Payout” means (i) the monthly Fees payable to Gavilon if the
Plants were operated at 100% of the nameplate capacity (i.e., 6,666,666 gallons
per month), and then (ii) multiplied by the number of calendar months (prorated
for any partial months) remaining on the Initial Term.

1.50 “Remaining Months Payout” means the Six Months Payout divided by six (6),
and then multiplied by the number of calendar months (prorated for any partial
months) remaining on the Initial Term.

1.51 “Renewal Term” has the meaning specified in Section 2.2.

1.52 “Six Months Payout” has the meaning provided in Section 2.1.1

1.53 “Rolling Forecast” has the meaning provided in Section 4.1.1.

1.54 “Specifications” has the meaning provided in Section 4.2.

1.55 “Storage Costs” means direct or indirect costs incurred by Gavilon or
charged by a third-party for storing Product, together with insurance and all
other charges incurred by third-parties in connection with such storage, without
markup by Gavilon.

1.56 “Taxes” has the meaning provided for in Section 6.4.

1.57 “Term” has the meaning provided for in Section 2.2.

1.58 “Terminal” means the site and facilities of the terminal operator serving
the operations of the Plant.

1.59 “Transaction Agreements” means this Agreement, the Distillers Grains
Marketing Agreement dated of even date herewith between Producer and Gavilon
Ingredients, LLC, the Railcar Lease, and the irrevocable and non-transferable
standby letter of credit posted by Producer’s parent company (Advanced
BioEnergy, LLC, a Delaware limited liability company) for the benefit of Gavilon
in the amount of $2,500,000.

 

4



--------------------------------------------------------------------------------

1.60 “Transport Carrier” means railcars or trucks.

1.61 “Written” or “in writing” conditions will be satisfied by any one of the
following: email, mail, or facsimile and addressed to the proper Parties as set
forth in Section 15.14, except any written notice required under Sections 13 and
15 shall be done strictly in accordance with Section 15.14.

Article 2

TERM

2.1 Initial Term. Unless terminated earlier according to its terms, this
Agreement shall be effective on the earlier of (the “Commencement Date”):
October 1, 2012; or that date occurring after May 1, 2012 as specified in
writing by Producer to Gavilon at least thirty (30) days prior to such date: and
shall continue until December 31, 2015 (the “Initial Term”), unless extended as
set forth in Section 2.2. Notwithstanding the foregoing, Producer shall also
have the right to terminate this Agreement prior to expiration of the Initial
Term under the following conditions:

 

  2.1.1 Upon three (3) months’ prior written notice of a Change in Control in
Producer or Producer’s parent company (Advanced BioEnergy, LLC, a Delaware
limited liability company) during the Initial Term; provided, however, upon any
such termination, Producer shall (i) pay Gavilon an amount equal to the greater
of (a) the prior six (6) months of cumulative Fees earned by Gavilon or (b) *
(the “Six Months Payout”); (ii) pay Gavilon all other Fees and expenses accruing
under this Agreement as of the date of such termination; and (iii) continue with
the Railcar Lease; and

 

  2.1.2 Upon thirty (30) days’ prior written notice at any time after April 1,
2014 but prior to November 30, 2015; provided, however, upon any such
termination, Producer shall (i) pay Gavilon the Remaining Fee Payout; (ii) pay
Gavilon all other Fees and expenses accruing under this Agreement as of the date
of such termination; and (iii) continue with the Railcar Lease.

 

  2.1.3 Upon providing written notice at any time prior to 5:00 p.m. CDT on
October 2, 2012, indicating that Producer’s senior lenders, as coordinated by
the senior lenders’ administrative agent WestLB Ag, did not approve of Producer
entering into: this Agreement; the Distillers Grains Marketing Agreement dated
of even date herewith between Producer and Gavilon Ingredients, LLC; and the
Railcar Lease. Upon any such termination, neither Party shall be bound by the
terms of this Agreement except that (i) the confidentiality provisions of
Article 10, (ii) the indemnity and limitation of liability provisions of Article
12, and (iii) the provisions of Section 15.1, shall in each case continue to be
binding upon the Parties in accordance with their terms.

2.2 Renewal Term. The Initial Term will automatically be extended for additional
one (1) year periods (each, a “Renewal Term”), unless either Party provides the
other Party with three (3) months prior written notice that the Agreement shall
terminate at the end of the then-current Term (collectively, the Initial Term
and any Renewal Term are referred to herein as the “Term”).

 

5



--------------------------------------------------------------------------------

Article 3

PRODUCT PURCHASE

3.1 Sale/Purchase. Subject to the Confirmations referenced in Section 6.2 and
the other terms and conditions herein, during the Term, Producer shall sell and
make available for Delivery to Gavilon, and Gavilon shall purchase and take
Delivery of, one hundred percent (100%) of the Product produced at the Plants.
All Product produced at the Plants shall be subject to the terms of this
Agreement. Producer hereby represents and warrants that, as of the Commencement
Date, it shall have no obligation or commitment to any third party with respect
to the delivery or sale of Product, and that any and all such obligations and
commitments that existed prior to the Commencement Date shall have been
terminated or otherwise fulfilled without liability to any Party as of the
Commencement Date.

Article 4

PRODUCT QUANTITY AND QUALITY

4.1 Quantity. Except as otherwise stated in this Agreement, Producer shall sell
its entire output of Product produced at the Plants to Gavilon. For Product
sales and purchase planning purposes, Producer shall provide to Gavilon, in form
and substance reasonably acceptable to Gavilon, its monthly production targets
reflected in the then current Rolling Forecast and the other production
forecasts as set forth below (the “Production Forecast”) in accordance with the
following:

 

  4.1.1 Promptly after the Commencement Date and monthly thereafter, Producer’s
monthly Product production output forecast for the Plants for the following
twelve (12) calendar months (the “Rolling Forecast”);

 

  4.1.2 On or prior to 10:30 am Central Time of each day of operation, the
estimated daily Product inventory balances of the Plants, Product production
status and Product shipment information in writing or electronically;

 

  4.1.3 Promptly after the Commencement Date, and at least forty five (45) days
prior to the beginning of each calendar year during the Term, written notice of
any then-scheduled Plant shutdowns;

 

  4.1.4 Prompt written notice, within twenty four (24) hours, of any event that
has resulted or could reasonably be expected to result in an unscheduled Plant
shutdown, suspension or significant decrease in Plant’s production of Product
that was not reported or anticipated in the Production Forecasts provided for
herein; and

 

  4.1.5 Immediately upon request, such other information as reasonably requested
by Gavilon.

The quantity of each Delivery of Product to Gavilon shall be established by
origin weight or origin metered volume prior to shipment and certified by
Producer as of the time of such weighing or metering. Producer shall measure
either the weight or the volume of the shipments on scales or metering equipment
calibrated at least once yearly beginning on the Commencement Date during the
Term of this Agreement in accordance with the USDA Grain Inspection, Packers &
Stockyard’s Administration’s applicable standards and which provide both gross
and net 60° Fahrenheit temperature compensated gallons. Producer’s scales and

 

6



--------------------------------------------------------------------------------

metering equipment shall be certified on an annual basis, whereupon Producer
shall provide the certification certificate(s) to Gavilon. In the event that the
scale or metering equipment at any Plant is deemed faulty or inoperable, then
the quantity of Product shall be established by a replacement scale or
replacement metering system(s) which is/are certified as of the time of such
weighing or metering and which comply with the terms and conditions of this
Agreement and all applicable laws, rules and regulations. In the event that
either Gavilon or Producer reasonably believes that Producer’s scales or
metering equipment are not working properly, either Party may request that such
scales or metering equipment be tested and re-certified.

4.2 Quality. Unless otherwise agreed by Gavilon in writing, Producer represents
and warrants that the Product produced at the Plants and delivered to Gavilon
(i) shall be free and clear of all liens and encumbrances, (ii) shall comply in
all material respects with any applicable federal, state, and local laws,
regulations and requirements governing quality, naming, and labeling of Product,
the specifications of which shall be determined by Producer in its sole
discretion, and shall conform to the specifications set forth in Exhibit A
attached hereto (the “Specifications”). The Specifications shall be deemed
modified upon mutual agreement of the Parties or, without any further action by
either of the Parties hereto, from time to time to conform with legally mandated
standards currently in existence or as modified or amended.

 

  4.2.1 Producer shall provide to Gavilon, on or prior to Delivery of any
Product to Gavilon, a certificate representing an analysis of the Product to be
sold to Gavilon, certifying and evidencing to the reasonable satisfaction of
Gavilon that such Product (i) is free and clear of all liens and encumbrances,
(ii) complies in all material respects with any applicable federal, state, and
local laws, regulations and requirements governing quality, naming, and labeling
of Product, and (iii) conforms to the Specifications. Producer, at its sole cost
and expense, shall provide or cause to be provided all testing and related test
equipment, which shall be calibrated at least once every six (6) months during
the Term of this Agreement, at or in the vicinity of the Plants to determine, to
Gavilon’s satisfaction, that the Product is in compliance with the
Specifications. Gavilon or Gavilon’s representative shall have the right to
perform, at any time within a reasonable period of time following delivery or
receipt by Gavilon’s customers and at Gavilon’s sole expense, tests to determine
whether or not the Product is in compliance with the Specifications. If the
Product so tested does not conform to the Specifications, Producer shall
reimburse Gavilon its actual costs in conducting such tests.

 

  4.2.2 If Producer knows or reasonably suspects that any of the Product
produced at any Plant is adulterated or misbranded, or does not conform to any
warranty or Specification, Producer shall promptly notify Gavilon of the same so
that such Product can be tested before entering interstate commerce. If Gavilon
knows or reasonably suspects that any of the Product produced by Producer at any
Plant is adulterated, misbranded or does not conform to the Specifications, then
Gavilon may obtain independent laboratory tests of the Product in question. If
such Product is tested and found to comply with all warranties and the
Specifications made by Producer herein, then Gavilon shall be responsible for
all applicable testing costs; and if the Product is found not to conform with
such warranties and the Specifications, Producer shall be responsible for all
applicable testing costs.

 

7



--------------------------------------------------------------------------------

  4.2.3 Gavilon’s payment for the Product, whether or not in conformance with
this Agreement or any applicable Confirmation, does not constitute a waiver by
Gavilon of Gavilon’s rights in the event the Product does not comply with the
terms of this Agreement.

 

  4.2.4 Producer shall, using standard sampling methodology, take an origin
sample of the Product from each source denatured ethanol tank, flat storage or
modified pad, as applicable, before loading onto Transport Carrier for Delivery.
Producer shall label such samples and cross reference them to all Transport
Carriers loaded from said tank, flat storage or pad. Unless the Parties agree
otherwise, Producer shall store such samples at the Plant for testing by
Gavilon, at Gavilon’s sole discretion for a period of two (2) months, after
which time Producer may include the sample Product in future shipments to
Gavilon.

 

  4.2.5 If requested by Gavilon, Producer shall provide all information to
Gavilon pursuant to this Section 4.2 in electronic form.

4.3 Nonconforming Product. In the event the Product delivered to Gavilon is
determined to be nonconforming to the Specifications or otherwise nonconforming
in any material respect to any other representation or warranty made by Producer
herein (the “Nonconforming Product”), Gavilon shall notify Producer of Gavilon’s
rejection (or Gavilon’s customer’s rejection) of such Nonconforming Product in
writing within two (2) Business Days of determining that such Product is a
Nonconforming Product. Producer will then direct Gavilon to either (i) sell the
Nonconforming Product at a discounted price, or (ii) return the Nonconforming
Product to Producer, each at Producer’s sole cost and expense. Producer shall
replace the Nonconforming Product with an acceptable type and/or quality of
Product as soon as reasonably possible, but within four (4) Business Days. In
the event Producer is unable to ship the replacement for the Nonconforming
Product within four (4) Business Days, Gavilon shall have the option in
Gavilon’s sole and absolute discretion to return the Nonconforming Product,
withhold payment thereof and purchase replacement Product. Producer will be
responsible for the difference in cost between the higher cost replacement
Product and the cost of Producer’s Product which is the Nonconforming Product,
and the costs of returning or disposing of any such Nonconforming Product. Such
costs may include, without limitation, reasonably incurred Storage Costs or
costs reasonably incurred by Gavilon to return such Nonconforming Product to
Producer. If such Nonconforming Product is sold by Gavilon at a discount, the
Purchase Price payable by Gavilon may be reasonably adjusted by Gavilon by the
amount of such discount. In the event that the replacement Product costs less
than the cost of Producer’s Product which is the Nonconforming Product (after
taking into consideration all costs to obtain such replacement Product),
Producer will receive a credit for any such gain associated with the replacement
Product.

In the event that any Product is seized or condemned by any federal or state
department or agency for any reason except noncompliance by Gavilon with
applicable federal or state requirements for shipping the Product, such seizure
or condemnation shall operate as a rejection by Gavilon of the goods seized or
condemned, whereupon: (i) unless otherwise agreed by Gavilon, Gavilon shall have
no responsibility for selling the Nonconforming Product or returning the
Nonconforming Product to Producer, and (ii) title and risk of loss to the
Product shall immediately pass to Producer. In the event that any Product is
seized or condemned by any federal or state department or agency as set forth in
this paragraph, Producer shall be responsible for all costs incurred by Gavilon
with regard to handling said Nonconforming

 

8



--------------------------------------------------------------------------------

Product and Gavilon shall have the right to set off all such amounts in
accordance with the terms of this Agreement. In the event that Gavilon is
directed to dispose of the Nonconforming Products at the direction of any
federal or state department or agency, Gavilon shall coordinate with Producer
with regard to the same; provided, however, Gavilon shall ultimately be
responsible for determining how to comply with such orders and Producer shall
ultimately be responsible for all costs arising therefrom.

Article 5

DELIVERY, SCHEDULING AND LOGISTICS

5.1 Delivery. Delivery of Product hereunder shall take place at the applicable
Delivery Point for Product and in accordance with the applicable Confirmation.

5.2 Designated Logistics Individual. At all times from the Commencement Date
until the expiration of the Term, Producer shall designate (and may re-designate
from time to time) in writing to Gavilon, a qualified, full-time, individual for
daily operational and Logistics issues who shall interact directly with Gavilon
relating to such matters and shall have full, binding authority on behalf of
Producer for all operational and Logistics matters with respect to the
transactions contemplated herein (the “Designated Logistics Individual”).

5.3 Delivery Schedule. The Parties shall jointly develop a delivery schedule
(the “Delivery Schedule”), the format of which will be mutually agreed upon by
the Parties, which will serve as the formal planning tool for Logistics
purposes.

5.4 Gavilon’s Covenants. Gavilon shall be responsible for the coordination and
management of Logistics which arise after Delivery and for delivery of Transport
Carriers to the Delivery Point for Product loading. Except as otherwise stated
herein, Gavilon covenants and agrees to:

 

  5.4.1 Secure and maintain all necessary agreements, licenses, documents and
contracts related to the transport of the Product from the Delivery Point;

 

  5.4.2 Establish, monitor and communicate Logistics related data to Producer as
reasonable to ensure the shipment of Product in accordance with the applicable
Delivery Schedule;

 

  5.4.3 Secure and supply to Producer in connection with Delivery of Products
herein all trucks (the owner or lessee of which shall be Gavilon and not
Producer), and bear all costs relating to same, and advise Producer on tracking
Transport Carriers and applicable respective estimated times of arrival
therefore in an effort to reduce Demurrage and other costs;

 

  5.4.4 Schedule the loading and shipping of all outbound Product purchased
hereunder and shipped by Transport Carrier; and

 

  5.4.5 Comply in all material respects with all applicable federal, state, and
local laws, regulations and requirements regarding the shipment of Product from
the Plant including, but not limited to, all DOT requirements relating to the
shipment of hazardous materials or otherwise applicable to the shipment of the
Product (e.g., proper paperwork, railcars meeting DOT requirements, etc.).

 

9



--------------------------------------------------------------------------------

5.5 Producer’s Covenants. Producer shall be responsible for the coordination and
management of transporting, storing and otherwise handling Product up through
completion of Delivery of the Product to Gavilon and, except as otherwise stated
herein, Producer covenants and agrees to:

 

  5.5.1 Provide a qualified, full-time, Designated Logistics Individual for
daily shipping, storage, and such matters up through Delivery;

 

  5.5.2 Comply in all material respects with all applicable federal, state, and
local laws, regulations and requirements regarding the labeling and shipment of
Product applicable to Producer in connection with Delivery of Product at the
Plants including, but not limited to, all DOT requirements relating to the
labeling and shipment of hazardous materials or otherwise applicable to the
labeling and shipment of the Products (e.g., proper paperwork, railcars meeting
DOT requirements, etc.);

 

  5.5.3 Provide to Gavilon and Gavilon’s representatives access to the Plants in
a manner and at all times reasonably necessary and convenient for Gavilon to
take Delivery of the Product;

 

  5.5.4 Provide all labor, facilities and equipment necessary to load the
Transport Carriers and consummate Delivery of the Product at no charge to
Gavilon;

 

  5.5.5 Handle the Product in a good and workmanlike manner in accordance with
all governmental regulations and in accordance with normal industry practice;

 

  5.5.6 Maintain all loading facilities at the Terminal in a safe operating
condition in accordance with normal industry standards;

 

  5.5.7 Prior to Delivery, inspect all applicable Transport Carriers in
accordance with industry standards to ensure that the same are free of debris
and foreign material that are prohibited under applicable laws or industry
standards, free of odor unrelated to the Product and free of visually
ascertainable contamination, and free of leaks from the Transport Carrier
valves, and immediately notify Gavilon upon the discovery of or suspicion of the
presence of such items to allow the Parties to coordinate the removal of such
contaminants or arrange for substitute transportation equipment; such
inspections shall include, but not be limited to, ensuring that the Transport
Carriers are free and clear of mammalian protein; and all such inspections shall
be documented and reported in accordance with inspection reports and records as
mutually agreed upon by the Parties;

 

  5.5.8 Use commercially reasonable efforts to load all Transport Carriers to
full capacity at the Delivery Point. In the event that a Transport Carrier is
not loaded to full capacity due to Producer’s failure to use such commercially
reasonable efforts, Producer shall pay that portion of freight charges allocable
to the unused capacity of the applicable Transport Carrier and shall notify
Gavilon within one (1) Business Day of the occurrence of such partial load;

 

10



--------------------------------------------------------------------------------

  5.5.9 Provide Gavilon with (i) monthly consolidated and consolidating balance
sheets of Producer and its affiliates as at the end of such month, and the
related consolidated and consolidating statements of income or operations for
such month, and the related consolidated and consolidating statements of cash
flows for such month, all in reasonable detail and certified by the chief
executive officer, chief financial officer, treasurer or controller of Producer
as fairly presenting in all material respects the financial condition, the
results of operations and cash flows of Producer and its affiliated entities in
accordance with GAAP in all material respects, and (ii) such other accounting,
financial and other information as may be reasonably requested in order for
Gavilon to monitor and assess Producer’s credit status during the Term;

 

  5.5.10 Provide, at Producer’s cost and expense, all railcars required or
required to meet its obligations hereunder;

 

  5.5.11 Provide to Gavilon on a daily basis complete and accurate reports and
downloads of all data related to Product produced and/or stored at the Plants
and Product shipped from storage at the Plants.

5.6 Producer’s Demurrage Obligations. Producer shall be responsible for
Demurrage and other applicable freight and storage penalties which may accrue
during the period commencing after the Transport Carriers are received by
Producer (or prevented from being received in accordance with the most recent
Production Forecast) for loading of Product onto the respective Transport
Carriers and ending when Transport Carriers are loaded and ready for shipment at
the Delivery Point, but only to the extent that such penalties arise as a result
of Producer’s conduct in its performance under this Agreement, including any
Production Forecast errors which result in Gavilon sending Transport Carriers
when not needed for Product.

5.7 Notification of Problems with Delivery. Each Party shall inform the other
Party of any problem regarding any Delivery or shipment of Product within one
(1) Business Day by facsimile, email or telephone, after a Party becomes aware
of any such problem. An example of such problem(s) includes, but is not limited
to, a difference in the quantity of the Delivery of Product from that quantity
set out in the applicable Confirmation.

Article 6

PRICING AND PAYMENTS

6.1 Designated Pricing Individual. At all times from the Commencement Date until
the expiration of the Term, Producer shall designate (and may re-designate from
time to time) in writing to Gavilon a qualified, full-time individual to
interact directly with Gavilon for all pricing and payment matters who shall
have full, binding authority on behalf of Producer for all pricing, billing, and
payment matters with respect to the transactions contemplated herein (the
“Designated Pricing Individual”). The Designated Logistics Individual and the
Designated Pricing Individual may be the same individual.

 

  6.2 Confirmation Process.

 

  6.2.1

The price for Product sold hereunder (the “Purchase Price”) shall be based on
market-price bids from Gavilon’s customers, less (a) all documented costs
incurred by Gavilon (excluding Gavilon’s customary costs for operating its
business, but including any logistics costs, storage costs and other fees
specifically associated with selling the Product) and (b) the Fees as described

 

11



--------------------------------------------------------------------------------

  in Section 6.3. The Purchase Price for Product sold hereunder will be
established through an “offer” and “confirmation” process between the Parties.
Gavilon will offer market-based Product prices to Producer (FOB Plant) and
Producer shall timely confirm the offered price, volume and delivery period to
establish each “Confirmation” all as set forth on Exhibit B attached hereto.
Gavilon agrees to use commercially reasonable best efforts to achieve the
highest Purchase Price available under prevailing market conditions.

 

  6.2.2 Producer shall have the right to establish “flat price” pricing for
Product for up to sixty (60) days forward on volumes not to exceed the ratable
capacity of the Plants. Any forward sales allowed under this Section 6.2.2 shall
be subject to (i) setoff rights as set forth in this Agreement, and (ii) the net
mark-to-market balance of the then-existing forward contracts being within the
analyzed credit status of the Producer and any tolerance set by Gavilon’s credit
department. In the event that this Agreement is terminated, all open contracts
which comply with the terms of this Section 6.2.2 shall be honored by the
Parties (subject to the rights and obligations of the Parties as set forth in
Article 13 below).

 

  6.2.3 To the extent that Producer obtains a more favorable bid or price quote
for the Product (the “Favorable Terms”) from a third-party (but on terms that
are otherwise customary and comparable to those set forth herein), Producer
shall give written notice to Gavilon of the Favorable Terms, including the
Product quantities and specifications. Gavilon has the right (but not any
requirement) to match the Favorable Terms and purchase the Product from
Producer. If Gavilon does not provide oral confirmation (followed by written
notice) to Producer of Gavilon’s agreement to purchase Product at the Favorable
Terms within two (2) business hours after Producer’s written notice to Gavilon,
the sole remedy of Producer shall be for Producer to directly sell the
applicable Product on the Favorable Terms to the third-party. If Gavilon elects
not to match the Favorable Terms pursuant to this Section 6.2.3, Gavilon shall
not receive any Fees on such third-party transaction but shall have the option
to provide services for Logistics in regard to the third party transaction at
Gavilon’s then-current rates. Any sale by Producer to a third-party purchaser
shall occur within one (1) day following Gavilon’s failure to match the
third-party purchaser’s price.

 

  6.3 Fees.

 

  6.3.1 In consideration for Gavilon’s agreement to purchase Product hereunder,
and other obligations contained herein, Producer shall deduct from the Purchase
Price for all Product sold to Gavilon under this Agreement the following
marketing fee (collectively, the “Fees”): (i) from October 1, 2012 through
April 30, 2013, $* per gallon of Product sold to Gavilon, and (ii) from May 1,
2013 through the end of the Term, $* per gallon of Product sold to Gavilon.

 

  6.3.2 Excepting railcars subject to the Railcar Lease, in the event a Gavilon
railcar is used to transport Product from the Plant, then Producer shall
reimburse Gavilon for the then applicable lease cost for said railcar computed
on the number of days the railcar is used by Producer (or a third party
transporting Product for Producer). Any lease fees for such Gavilon railcars
shall be invoiced by Gavilon and paid by Producer in accordance with Gavilon’s
then-current invoice policy.

 

12



--------------------------------------------------------------------------------

  6.4 Taxes. Producer shall pay or cause to be paid all valid levies,
assessments, duties, rates and taxes (together “Taxes”) on Product sold to
Gavilon hereunder that arise prior to, or at the time and as a result of, the
sale of such Product to Gavilon. Gavilon shall pay or cause to be paid all
Taxes, including fuel or excise Taxes, on Product that arise after the sale of
Product by Producer to Gavilon hereunder. Any and all state or federal tax,
production, investor, or U.S. excise credits, any and all emissions credits,
other government incentives or credits or benefits relating to the production of
Product or the sale thereof to Gavilon, shall inure solely to the benefit of
Producer.

 

  6.5 Billing and Payment.

 

  6.5.1 Invoice. Within one (1) Business Day of Delivery of Product to Gavilon
(the “Invoice Date”), Producer will provide an invoice to Gavilon, in writing or
electronically, setting forth the net amounts due from Gavilon with respect to
such Delivery of Product after deducting the applicable Fees (the “Invoice”).

 

  6.5.2 Payment Due. Upon receipt of the Invoice, Gavilon shall issue payment
for the net amount due to Producer within ten (10) Business Days after Delivery
of Product.

Article 7

REPRESENTATIONS AND WARRANTIES

7.1 Representations, Warranties and Covenants. Producer and Gavilon each
represent, warrant and covenant to the other that:

 

  7.1.1 Such Party is duly organized, validly existing, and in good standing
under the laws of the state of its formation, has registered as a foreign entity
in those jurisdictions where such registration is required, and has the power
and authority to own and operate its properties and to carry on its business as
now being conducted;

 

  7.1.2 Such Party is duly authorized to execute and deliver this Agreement and
any Confirmations, perform the covenants contained herein and therein, to
consummate the transactions contemplated hereby, and to execute, deliver and
perform all documents and instruments to be executed and delivered by such Party
pursuant hereto, and all required action in respect to the foregoing has been
taken by such Party;

 

  7.1.3 When executed and delivered, this Agreement, any Confirmations, and all
of the documents and instruments described herein and therein, will constitute
valid and binding obligations of the Parties thereto, enforceable against the
Parties, in accordance with their respective terms;

 

  7.1.4

The execution and delivery of this Agreement and any Confirmations, and the
performance of or compliance with the terms and provisions of this Agreement and
any Confirmations will not conflict with, or result in a breach of, a default
under, or accelerate any agreement, lease, license, undertaking or any other

 

13



--------------------------------------------------------------------------------

  instrument or obligation of any kind or character to which such Party is a
party or by which such Party or the Product may be bound, and will not
constitute a default thereunder or result in the declaration or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any Product;

 

  7.1.5 It is not relying upon any representations of the other Party, other
than those expressly set forth in this Agreement, any Confirmation or any other
Transaction Agreement; and

 

  7.1.6 It has entered into this Agreement with a full understanding of the
material terms and risks of same, and it is capable of assuming those risks.

Article 8

POSSESSION AND TITLE

8.1 Title; Risk of Loss. The Product to be sold by Producer shall be delivered
FOB the Delivery Point. Title to and possession of the Product meeting the
Specifications and delivered according to this Agreement shall transfer from
Producer to Gavilon at Delivery of the Product, and risk of loss or damage to
the Product meeting the Specifications and delivered according to this Agreement
shall transfer from Producer to Gavilon at Delivery of the Product. Until such
times as specifically set forth in the prior sentence, Producer shall be deemed
to be in control of, and in possession of, and shall have title to and risk of
loss of and in the Product. Notwithstanding anything herein to the contrary, in
the case of Nonconforming Product returned to Producer pursuant to Section 4.3
by Gavilon, the title and risk of loss to such Nonconforming Product shall pass
to Producer promptly upon the written notice of rejection thereof by Gavilon (or
Gavilon’s customer) provided to, and received by, Producer.

8.2 Responsibility for Product. Gavilon shall have no responsibility or
liability with respect to any Product delivered under this Agreement until
Delivery. Without prejudice to Gavilon’s right to reject Nonconforming Product
as set forth in Section 4.3 and without affecting Producer’s liability for the
Delivery of Nonconforming Product, Producer shall have no responsibility or
liability with respect to the Product after Delivery or on account of anything
which may be done or happen to arise with respect to such Product after such
Delivery except as may otherwise be expressly provided for herein.

Article 9

FORWARD MARKET SERVICES

9.1 Services. During the Term and for no additional cost to the Producer,
Gavilon will (i) review Product positions and current market conditions relating
to purchases of Product, (ii) provide basis quotes, index quotes and price
quotes for nearby and forward markets on an as needed and requested by Producer
basis if available in the market, and (iii) provide Producer with daily
mark-to-market position reporting for all fixed price and open positions for the
activities at the Plants, each for the purpose of supporting Producer’s risk
management policies (the “Forward Market Services”).

9.2 No Liability. Gavilon and Producer acknowledge that Product markets are
volatile and subject to events over which neither Gavilon nor Producer have any
control. Producer acknowledges that (i) any provision of Forward Market Services
by Gavilon is provided as a courtesy to Producer at no charge and is for
informational purposes only and (ii) any decisions concerning Producer’s risk
management strategies and the implementation of

 

14



--------------------------------------------------------------------------------

such strategies by it, are and will be made solely by Producer and are the sole
responsibility of Producer. Except for fraud or willful misconduct by Gavilon,
Gavilon is not responsible for any losses, liabilities, costs, or expenses
incurred by Producer or entitled to any gains of Producer, resulting from any
Forward Market Services supplied by Gavilon. EXCEPT FOR FRAUD OR WILLFUL
MISCONDUCT BY A PARTY, IN NO EVENT SHALL GAVILON OR PRODUCER BE LIABLE TO THE
OTHER PARTY FOR ANY DAMAGES OF ANY NATURE, INCLUDING BUT NOT LIMITED TO,
INDIRECT, CONSEQUENTIAL, PUNITIVE, OR SPECIAL DAMAGES, LOSS OF BUSINESS
EXPECTATIONS OR PROFITS OR BUSINESS INTERRUPTIONS, ARISING IN ANY WAY OUT OF THE
PROVISION OF THE FORWARD MARKET SERVICES.

Article 10

CONFIDENTIALITY

10.1 Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean any information which is disclosed by one
Party to the other pursuant to this Agreement and which is oral, written,
graphic, machine readable or other tangible form, whether or not marked or
identified as confidential or proprietary. Confidential Information shall not
include any information which is (a) already known to the recipient, (b) already
in the public domain, (c) lawfully disclosed to it by a third party, or
(d) legally required to be disclosed by the recipient.

10.2 Producer Nondisclosure. Producer acknowledges that, by reason of this
Agreement, it may become privy to Confidential Information belonging to Gavilon.
With the exception of its investors, legal advisors, financial advisors,
accountants and/or lenders, their agents, representatives, or employees
(hereinafter “Producer’s Parties”), Producer shall not, without the prior
written consent of Gavilon, or except as otherwise required by law, disclose to
any third parties or use for Producer’s own benefit any Gavilon Confidential
Information, except for the intended use pursuant to this Agreement. Producer
shall inform any of Producer’s Parties and any consented-to third parties to
whom Producer intends to disclose Confidential Information of the confidential
nature of such Confidential Information and shall ensure that such persons are
bound by confidentiality obligations similar to those set forth herein. The
confidentiality obligations hereunder shall survive until the later of any
expiration or termination of this Agreement and the other Transaction Agreements
for a period of two (2) years thereafter. Notwithstanding the foregoing,
Producer may disclose the provisions of this Agreement to Producer’s Parties
provided such parties have agreed in writing to be bound by the confidentiality
obligations of this Article 10.

10.3 Gavilon Nondisclosure. Gavilon acknowledges that, by reason of this
Agreement, it may become privy to Confidential Information belonging to
Producer. With the exception of its investors, legal advisors, financial
advisors, accountants and/or lenders, their agents, representatives, or
employees (hereinafter “Gavilon Parties”), Gavilon shall not, without the prior
written consent of Producer, or except as otherwise required by law, disclose to
any third parties or use for Gavilon’s own benefit any Producer Confidential
Information, except for the intended use pursuant to this Agreement. Gavilon
shall inform any of Gavilon’s Parties and any consented-to third parties to whom
Gavilon intends to disclose Confidential Information of the confidential nature
of such Confidential Information and shall ensure that such persons are bound by
confidentiality obligations similar to those set forth herein. The
confidentiality obligations hereunder shall survive until the later of any
expiration or termination of this Agreement and the other Transaction Agreements
for a period of two (2) years thereafter. Notwithstanding the foregoing, Gavilon
may disclose the provisions of this Agreement to Gavilon’s Parties provided such
parties have agreed in writing to be bound by the confidentiality obligations of
this Article 10.

 

15



--------------------------------------------------------------------------------

Article 11

FORCE MAJEURE

11.1 Force Majeure. In the event either Party hereto is rendered unable by
reason of Force Majeure to carry out its obligations under this Agreement, upon
such Party giving written notice of such Force Majeure to the other Party as
soon as possible after the occurrence of the cause relied on, the obligations of
the Party giving such notice, so far as they are affected by Force Majeure,
shall (except as otherwise provided in Article 13) be suspended during the
continuance of any inability so caused, but for no longer period, and such cause
shall, so far as reasonably possible, be remedied with all reasonable dispatch.

11.2 Definition of Force Majeure. The term “Force Majeure,” as used in this
Agreement, shall mean any cause not reasonably within the control of the Party
claiming suspension and which, by the exercise of commercially reasonable
efforts, such Party is unable to prevent or overcome. Such term shall include,
but not be limited to: acts of God, acts of public enemy (including terrorism),
wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, floods, tornadoes, storms, washouts or other inclement
weather resulting in a delay of the movement, loading or off-loading of
Transport Carriers, or the inability of Producer or Gavilon to sell or resell
the Product due to governmental action or embargo, all of which shall be beyond
the reasonable control of the Party claiming Force Majeure.

11.3 Sale of Product Upon Gavilon Claim of Force Majeure. If Gavilon is the
Party claiming Force Majeure, Producer may, upon written notice to Gavilon, sell
the Product to third-parties during the duration of the Force Majeure event, but
only to the extent of Gavilon’s inability to perform or Gavilon’s delay in
performance of this Agreement. Gavilon shall not be entitled to any Fees for
Product sold by Producer during such Force Majeure time period. The sole remedy
of Producer during any Force Majeure event claimed by Gavilon shall be for
Producer to directly sell the applicable Product to third parties during the
duration of the Force Majeure event.

Article 12

INDEMNITY AND LIMITATIONS ON LIABILITY

12.1 Indemnification by Producer. Except as may otherwise be provided in this
Agreement, Producer shall indemnify, defend and hold harmless Gavilon, its
affiliates and their respective officers, directors, employees, agents, members,
managers, shareholders and representatives (collectively “Gavilon Indemnitees”)
from and against any and all claims, liabilities, actions, losses, damages,
fines, penalties, costs and expenses including reasonable attorneys’ fees
(collectively “Damages”) actually suffered by the Gavilon Indemnitees resulting
from: (x) the gross negligence or willful misconduct of Producer, its operating
subsidiaries, or any of their officers, directors, employees, agents,
representatives and contractors; or (y) any breach of the Transaction Agreements
by Producer.

12.2 Indemnification by Gavilon. Except as may otherwise be provided in this
Agreement, Gavilon shall indemnify, defend and hold harmless Producer, its
affiliates and their respective officers, directors, employees, agents, members,
managers, shareholders and representatives (collectively “Producer Indemnitees”)
from and against any and all Damages actually suffered by the Producer
Indemnitees resulting from: (x) the gross negligence or willful misconduct of
Gavilon, its operating subsidiaries, or any of their officers, directors,
employees, agents, representatives and contractors hereunder; or (y) any breach
of the Transaction Agreements by Gavilon.

 

16



--------------------------------------------------------------------------------

12.3 Limitation of Liability. IN NO EVENT SHALL PRODUCER OR GAVILON BE LIABLE TO
THE OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, OR SPECIAL
DAMAGES, LOSS OF BUSINESS EXPECTATIONS OR LOST PROFITS OR BUSINESS OR PLANT
INTERRUPTIONS OR SHUT-DOWN COSTS ARISING IN ANY WAY OUT OF THIS AGREEMENT OR ANY
BREACH OF THIS AGREEMENT. Under no circumstances (other than for willful
misconduct or fraud) will either Party be liable to the other for damages for
breach that arise under this Agreement and exceed the total amount of
$1,000,000; provided, however, that such limitations shall not apply with
respect to (a) the payment by Gavilon for Product received hereunder, (b) the
obligation of Producer to reimburse Gavilon for payments in respect of
Nonconforming Product, (c) third-party claims involving personal injury,
property damage or breach, or (d) damages covered by any insurance. In the event
that damages exceed such limitation, the sole remedy of the damaged Party with
respect to such excess damages shall be to terminate this Agreement.

Article 13

DEFAULT AND TERMINATION

13.1 Event of Default. An “Event of Default” shall mean with respect to a Party,
the occurrence of any of the following events:

 

  13.1.1 The failure to make, when due, any payment required pursuant to this
Agreement;

 

  13.1.2 Any representation or warranty made by such Party herein is false or
misleading in any material respect when made or when deemed made;

 

  13.1.3 The failure to perform any material covenant, condition, or obligation
set forth in this Agreement;

 

  13.1.4 Either Party directly or indirectly, including by operation of law,
transfers, assigns, sells, or disposes of all or substantially all of its assets
or any rights or obligations under this Agreement, without the prior written
consent of the other Party, which shall not be unreasonably withheld, except to
the extent such transfer, assignment, sale or disposition is otherwise
specifically permitted by clause (ii) of Section 15.2 of this Agreement;

 

  13.1.5 Any Party herein shall (i) become subject to any foreclosure proceeding
by such Party’s primary lender or other material creditor(s), or (ii) become
insolvent, or shall suffer or consent to or apply for the appointment of a
receiver, trustee, custodian or liquidator of itself or any of its property, or
shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; any Party hereunder shall file
a voluntary petition in bankruptcy, or seek reorganization, in order to effect a
plan or other arrangement with creditors or any other relief under the
Bankruptcy Code, Title 11 of the United States Code, as amended or recodified
from time to time, or under any state or federal law granting relief to debtors
(collectively “Bankruptcy”); or

 

17



--------------------------------------------------------------------------------

  13.1.6 Any Party herein shall default on any payment obligation with such
Party’s primary lender or other material creditor(s), or such other Party has
received notice of acceleration or demand for payment from such Party’s primary
lender or any other material creditor(s), and such payment obligation default is
not cured or the primary lender or material creditor does not forbear such
payment obligation default, acceleration or demand for payment within ten
(10) days following such default or notice.

13.2 Right to Cure. If an Event of Default is not cured within fifteen (15) days
(or two (2) Business Days with respect to clause 13.1.1) after receipt of a
notice thereof from the non-defaulting Party, the non-defaulting Party may, at
any time after the applicable cure period, terminate this Agreement by written
notice. Notwithstanding the foregoing provision, no cure period shall apply to
Bankruptcy and Producer or Gavilon may, upon the occurrence of Bankruptcy of the
other Party, immediately suspend further performance under this Agreement, with
or without giving notice of such default or notice of termination.

13.3 Non-Waiver of Future Default. No waiver by either Party of any Event of
Default by the other Party in the performance of any of the provisions of this
Agreement or any other Transaction Agreement will operate or be construed as a
waiver of any other or future default or defaults, whether of a like or of a
different character.

13.4 Cross Default. The occurrence and continuance of an Event of Default under
any other Transaction Agreement shall constitute, at the election of the
non-defaulting Party, in its sole and absolute discretion, an Event of Default
under this Agreement or any of the other Transaction Agreements (together the
“Cross Default”). A waiver of a Cross Default by the non-defaulting Party
pursuant to this Section 13.4 shall not operate or be construed as a waiver of
any other Event of Default or Cross Default.

13.5 Termination for Force Majeure. In the event that Force Majeure shall
continue for a period of ninety (90) days from the date the Party claiming
relief due to Force Majeure gives the other Party notice thereof, the Party not
claiming such relief shall have the right to terminate this Agreement by
furnishing written notice to the Party claiming Force Majeure relief, with
termination effective upon the expiration date of such ninety (90) day period.
Upon such termination, each Party shall be relieved from its respective
obligations, except for obligations for payment of monetary sums which arose
prior to the event of Force Majeure and obligations pursuant to Article 10 and
Section 13.6 herein.

13.6 Rights and Obligations on Termination or Default. Upon termination of, or
default under, this Agreement:

 

  13.6.1 Any rights of Gavilon or Producer to payments accrued through
termination of this Agreement shall remain in effect and, unless otherwise
specified herein, all payments and monetary obligations of the respective
Parties required pursuant to this Agreement shall be made pursuant to this
Agreement.

 

  13.6.2 In addition to other remedies available, if Producer defaults in
Producer’s obligation to deliver Product under Confirmation, then Gavilon may,
but shall not be obligated to, “cover” by purchasing Product from third parties.
Producer shall pay to Gavilon the amount, if any, by which the cost of such
third-party product including all reasonable costs and expenses associated with
the purchase of product from third parties plus the Fee for such amounts of
product purchased, exceeds the Purchase Price of Product requiring “cover.”
Payments due and owing under this Section 13.6.2 shall be made pursuant to this
Agreement.

 

18



--------------------------------------------------------------------------------

  13.6.3 In addition to other remedies available, if Gavilon defaults in
Gavilon’s obligation to purchase Product under any Confirmation, then Producer
may, but shall not be obligated to, “cover” by selling its Product to third
parties. Gavilon shall pay to Producer the amount, if any, by which the Purchase
Price of such Product plus other reasonable costs and expenses associated with
Producer’s sale of Product to third parties exceeds the net price to such third
party. Payments due and owing under this Section 13.6.3 shall be made pursuant
to this Agreement. In the event that Gavilon fails to purchase all of the
Product included in the Production Forecast or otherwise actually produced by
Producer, then Producer may sell such Product not purchased by Gavilon to
third-parties but only to the extent of Gavilon’s failure to purchase such
Product and without any liability to Gavilon hereunder.

13.7 Cumulative Rights and Remedies. The rights and remedies under this
Article 13 are cumulative and not exclusive. Upon default (whether or not an
Event of Default) or termination, the non-defaulting Party shall additionally
have such other and further rights as may be provided at law or in equity,
including all rights of set off as contained in this Agreement.

Article 14

INSURANCE

14.1 Insurance Requirements. During the Term of this Agreement and for one
(1) year thereafter, Producer and Gavilon shall be required to purchase,
maintain and provide proof (via Certificate of Insurance) of the insurance set
forth on Exhibit C.

Article 15

MISCELLANEOUS

15.1 No Press Releases or Public Announcements. Except as otherwise mandated by
applicable law, no Party may issue, or otherwise permit to be issued, any press
release or other public announcement relating to the subject matter or existence
of this Agreement without the prior written approval of the other Party, which
approval may be withheld in such Party’s sole discretion. Notwithstanding
anything herein contained to the contrary, Producer may file and release any and
all information it is required to file, as reasonably determined by Producer, to
comply with its securities filing and reporting requirements.

15.2 Assignment. Gavilon may not assign this Agreement without the consent of
Producer except that Gavilon may, without the consent of Producer: (i) transfer,
sell, pledge, encumber or assign this Agreement, including the revenues or
proceeds hereof, in connection with any financing arrangement of Gavilon;
(ii) transfer or assign this Agreement to an affiliate of Gavilon; and
(iii) transfer or assign this Agreement in connection with a Gavilon Change of
Control. Any assignee or transferee of Gavilon shall agree to be bound by the
terms and conditions of the Transaction Agreements. Producer may not assign this
Agreement without the consent of Gavilon except that Producer may, without the
consent of Gavilon: transfer, sell, pledge, encumber or assign this Agreement,
including the revenues or proceeds hereof, in connection with any financing
arrangement of Producer. In the event of a Producer Change of Control, and
subject to Producer’s termination rights under Section 2.1, Producer shall
transfer

 

19



--------------------------------------------------------------------------------

or assign this Agreement to the purchaser of the Plant and require the purchaser
to assume all of the Producer’s obligations hereunder, provided that such
purchaser is reasonably acceptable to Gavilon and that all other Transaction
Agreements are similarly transferred or assigned in accordance with their terms.
Each Party will work in good faith as reasonably necessary to support, assist
and cooperate with any allowed transfer or assignment by the other Party.

15.3 Records. Producer and Gavilon will each establish and maintain at all
times, true and accurate books, records and accounts relating to their own
transactions under this Agreement in accordance with generally accepted
accounting principles applied consistently from year to year in accordance with
good industry practices. These books, records and accounts will be preserved by
the applicable Party for a period of at least one (1) year after the expiration
of the term of this Agreement.

15.4 Audit of Records. Upon five (5) Business Days notice and during normal
business hours, each Party or its designated auditor has the right to inspect or
audit the books, records and accounts of the other Party relating solely to the
transactions in this Agreement, provided the right to inspect or audit shall be
limited to two (2) calendar years following the completion of any delivery of
Product. Each Party’s audit rights as set forth in this Section 15.4 shall
survive the termination of this Agreement for a period of two (2) years
following such termination. Any error or discrepancy detected which has led to
an overpayment or an underpayment between the Parties shall be corrected by an
appropriate balancing payment to the underpaid Party or by a refund by the
overpaid Party.

 

  15.5 Dispute Resolution.

 

  15.5.1 Dispute Notice. The Parties shall make a diligent, good faith attempt
to resolve all disputes before either Party commences arbitration with respect
to the subject matter of any dispute. If the representatives of the Parties are
unable to resolve a dispute within forty five (45) days after either Party gives
written notice to the other of a dispute, either Party may, by sending a dispute
notice to the other Party, submit the dispute to binding arbitration in
accordance with the Governing Body Arbitration Rules, except as such Governing
Body Arbitration Rules may be modified by this Agreement.

 

  15.5.2 Appointment of Arbitrators. An arbitration committee shall be appointed
pursuant to the Governing Body Arbitration Rules unless the Parties otherwise
agree to some other method of selecting one or more arbitrators.

 

  15.5.3 Location. The site of the arbitration shall be determined by the
Governing Body, unless otherwise agreed by the Parties.

 

  15.5.4

Diligence; Remedies. The Parties shall diligently and expeditiously proceed with
arbitration. The arbitrator(s) shall decide the dispute by majority of the
arbitrators (if applicable). The arbitrator(s) shall be instructed to render a
written decision within forty five (45) days after the conclusion of the hearing
or the filing of such briefs as may be authorized by the arbitrator(s), subject
to any reasonable delay due to unforeseen circumstances. Except to the extent
the Parties’ remedies may be limited by the terms of this Agreement, the
arbitrator(s) shall be empowered to award any remedy available under the laws of
the State of Nebraska including, but not limited to, monetary damages and
specific performance. The arbitrator(s) shall not have the power to

 

20



--------------------------------------------------------------------------------

  amend or add to this Agreement. The award of the arbitrator(s) shall be in
writing and shall include reasons for such award and shall be signed by the
arbitrator(s). Any award rendered shall be final and binding. Judgment rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

 

  15.5.5 Costs of Arbitration. The costs of such arbitration shall be determined
by and allocated between the Parties by the arbitrator(s) in their award.

 

  15.5.6 Independent Agreement. This Section 15.5 constitutes an independent
contract between the Parties to, pursuant to the Governing Body Arbitration
Rules (except as said Governing Body Arbitration Rules are modified by the
express terms of this Agreement), arbitrate all disputes between the Parties
related to this Agreement, including, without limitation, disputes regarding the
formation of contract(s) and whether either Party is entitled to
quasi-contractual or quantum merit recovery from the other Party.

 

  15.5.7 Continuation of Performance. Unless otherwise agreed in writing or as
otherwise set forth in this Agreement, the Parties shall each continue to
perform their respective obligations hereunder during any proceeding by the
Parties in accordance with this Section 15.5.

15.6 Inurement. This Agreement will inure to the benefit of and be binding upon
the respective successors and permitted assigns of the Parties, and Producer
shall cause the same to be assumed by and to be binding upon any successor owner
or operator of the Plants, provided that such successor or assign is reasonably
acceptable to Gavilon.

15.7 Entire Agreement. This Agreement, together with the other Transaction
Agreements constitutes the entire Agreement between the Parties with respect to
the subject matter contained herein and any and all previous agreements, written
or oral, express or implied, between the Parties or on their behalf relating to
the matters contained herein shall be given no effect. As a condition to
entering into this Agreement, the Parties acknowledge that they must also enter
into the other Transaction Agreements as partial consideration for this
Agreement.

15.8 Amendments. There will be no modification of the terms and provisions
hereof except by the mutual agreement in writing signed by the Parties. Any
attempt to so modify this Agreement in the absence of such writing signed by the
Parties shall be considered void and of no effect.

15.9 Governing Law. This Agreement will be interpreted, construed and enforced
in accordance with the procedural, substantive and other laws of the State of
Nebraska without giving effect to principles and provisions thereof relating to
conflict or choice of law even though one or more of the Parties is now or may
do business in or become a resident of a different state. Subject to
Section 15.5, all disputes arising out of this Agreement shall be resolved
exclusively by state or federal courts located in Omaha, Nebraska, and each of
the Parties waives any objection that it may have to bring an action in any such
court.

 

21



--------------------------------------------------------------------------------

  15.10 Setoff.

 

  15.10.1 In addition to, and without limitation of, any rights hereunder, if
Producer becomes insolvent, however evidenced, or upon any Event of Default on
the part of Producer, and Producer fails to cure the Event of Default as
permitted by Section 13.2, within the applicable period specified therein, then
any and all amounts due and owing by Producer under this Agreement, and any
other Transaction Agreement may be applied by Gavilon toward the payment of
amounts due and owing to Producer under this Agreement, and any other
Transaction Agreement. This right of setoff shall be without prejudice and in
addition to any right of setoff, net income, recoupment, a combination of
accounts, lien, charge or the right to which Gavilon is at any time otherwise
entitled (whether by operation of law, by contract or otherwise).

 

  15.10.2 In addition to, and without limitation of, any rights hereunder, if
Gavilon becomes insolvent, however evidenced, or upon any Event of Default on
the part of Gavilon, and Gavilon fails to cure the Event of Default as permitted
by Section 13.2, within the applicable period specified therein, then any and
all amounts due and owing by Gavilon under this Agreement, and any other
Transaction Agreement may be applied by Producer toward the payment of amounts
due and owing to Gavilon under this Agreement, and any other Transaction
Agreement. This right of setoff shall be without prejudice and in addition to
any right of setoff, net income, recoupment, a combination of accounts, lien,
charge or the right to which Producer is at any time otherwise entitled (whether
by operation of law, by contract or otherwise).

15.11 Forward Contract/Forward Contract Merchants. The Parties agree that each
of them is a forward contract merchant as set forth in 11 U.S.C. §101(26). The
Parties also agree that this Agreement is a forward contract as defined in 11
U.S.C. §101(25). The payments and transfers described herein shall constitute
“Settlement Payments” or “Margin Payments” as set forth in 11 U.S.C. §§101(51A)
and (38).

15.12 Compliance with Laws. This Agreement and the respective obligations of the
Parties hereunder are subject to present and future valid laws and valid orders,
rules and regulations of duly constituted authorities having jurisdiction.

15.13 No Partnership; Relationship. This Agreement shall not create or be
construed to create in any respect a partnership or any agency or joint venture
relationship between the Parties. The relationship of Gavilon and Producer
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed: to give either Party the power
to unilaterally direct and control the day-to-day activities of the other or to
be considered an agent of the other; to constitute the Parties as partners,
joint ventures, co-owners or otherwise; or to allow either Party to create or
assume any obligation on behalf of the other Party for any purpose whatsoever.
Except as otherwise provided herein, nothing contained in this Agreement shall
be construed as conferring any right or benefit on a person not a Party to this
Agreement.

15.14 Notice Addresses. Except as specifically otherwise provided herein, any
notice or other written matter required or permitted to be given hereunder by
one Party to the other Party pursuant to the terms and conditions of this
Agreement, shall be deemed to be sufficiently given if delivered by hand or sent
by certified mail, nationally recognized delivery service or by fax, and
addressed as follows:

 

22



--------------------------------------------------------------------------------

  If to Gavilon:   

Gavilon, LLC

Eleven ConAgra Drive

Omaha, NE 68102-5011

Attn: Senior Director – Renewable Fuels

Fax: (402) 221-0228

Phone: (402) 889-4300

 

With a copy to:    

  

Gavilon, LLC

Eleven ConAgra Drive, STE 11-160

Omaha, NE 68102

Fax: (402) 221-0228

Phone: (402) 889-4027

Attn: Legal Department

 

If to Producer:

  

Advanced BioEnergy, LLC

8000 Norman Center Drive, Suite 610

Bloomington, MN 55437

Fax: 763-226-2725

Phone: 763-226-2709

Attn: Richard Peterson

 

With a copy to:

  

Lindquist & Vennum, P.L.L.P.


4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Fax: 612-371-3207

Phone: 612-371-3285

Attn: Stanley J. Duran

Where this Agreement indicates that notice or information may be provided
electronically or by email, such notice or information shall be deemed provided
if sent to the email address of such Party indicated above and shall be
effective as of the date sent if sent prior to 5:00 p.m. Central Time on a
Business Day, otherwise effective as of the next Business Day. Either Party may
give notice to the other Party (in the manner herein provided) of a change in
its address for notice. Any notice or other written matter shall be deemed to
have been given and received: if delivered by hand, certified mail or delivery
service on the date of delivery or the date delivery is refused; and, if sent by
fax before or during normal business hours, on the Business Day of the sending
of the notice and the machine-generated evidence of receipt or if after normal
business hours, on the Business Day following the sending of the notice and the
machine generated evidence of receipt.

15.15 Costs to be Borne by Each Party. Producer and Gavilon shall each pay their
own costs and expenses incurred in the negotiation, preparation and execution of
this Agreement and of all documents referred to herein.

15.16 Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if Producer and Gavilon had signed the same document and all
counterparts will be construed together and constituted as one and the same
instrument. Each counterpart signature may be executed and delivered to the
other Party by facsimile machine or

 

23



--------------------------------------------------------------------------------

electronic transfer, and the signature as so transmitted shall be as binding
upon the executing Party as its original signature, without the necessity of the
recipient Party to establish original execution or the existence of such
original signature or the document to which affixed, all of which shall be
deemed waived.

15.17 Severability. Any provision of this Agreement which is or becomes
prohibited or unenforceable in any jurisdiction shall not invalidate or impair
the remaining provisions of this Agreement, and the remaining terms of this
Agreement shall continue in full force and effect or, if allowed by the law of
the applicable jurisdiction, it shall be amended so as to most closely conform
to the original intent of this Agreement without the offending provision, and as
so amended shall continue in full force and effect.

15.18 Headings; Interpretations. The article and section headings used herein
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless the context of this Agreement otherwise
requires, (i) words of any gender shall be deemed to include each other gender;
(ii) words using the singular or plural number shall also include the plural or
singular number, respectively; and (iii) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words shall refer to this entire Agreement.

15.19 Waiver. No delay or omission in the exercise of any right, power or remedy
hereunder shall impair such right, power or remedy or be construed to be a
waiver of any default or acquiescence therein.

15.20 Observer Status. Upon reasonable prior invitation made by Producer to
Gavilon, Gavilon may provide an observer to the Producer’s Risk Management
Committee meetings.

15.21 Interpretation. This Agreement shall not be interpreted against the Party
drafting or causing the drafting of this Agreement. All Parties hereto have
participated in the preparation of this Agreement. In the event of an
inconsistency between or among the following documents entered into by the
Parties, the following order of precedent shall govern:

 

  15.21.1 This Agreement; and

 

  15.21.2 A Confirmation.

15.22 Incorporation of Exhibits/Schedules. The exhibits and schedules attached
hereto form an integral part of this Agreement and are hereby incorporated
herein by reference.

[The remainder of this page intentionally left blank; signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement by their respective
proper signing officers as of the Effective Date.

 

GAVILON, LLC By:    /s/ illegible Its: VP Trade Operations Date: May 4, 2012

 

ABE SOUTH DAKOTA, LLC By:    /s/ Richard Peterson Its: CEO Date: May 4, 2012

Ethanol Marketing Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

ETHANOL SPECIFICATIONS

 

Specification Points   Test Method   Shipments   Deliveries1

Apparent Proof, 60oF

Or Density, 60oF

 

Hydrometer

ASTM D-4052

 

Report

Report

 

Water, Volume %, Maximum

  ASTM E-203 or E-1064   1.00  

Ethanol, Volume %, Minimum

  ASTM D-5501   93.5         93.5

Methanol, Volume%, Maximum

  ASTM D-5501   0.5  

Sulphur, ppm (wt/wt), Maximum

  ASTM D5453   10  

Solvent Washed Gum, mg/100mL Maximum

 

ASTM D-381

Air Jet Method

  5  

Potential Sulfate, mass ppm Maximum

  ASTM D7319   4  

Chloride, mg/L Maximum

  ASTM D7319   32  

Copper, mg/L Maximum

 

ASTM D-1688

    Method A,

  0.08         Modified per D-4806    

Acidity (as acetic acid), Mass % Maximum

  ASTM D-1613   0.007  

pHe

  ASTM D-6423    

Minimum

    6.5  

Maximum

    9.0  

Appearance @ 60oF

  Visual Examination   Visibly free of suspended or precipitated contaminants.
Must be clear and bright.

Denaturant Content and Type2 Volume%

    2   Corrosion Inhibitor Additive,   Minimum treat rate   Vendor   Additive

One of the following is required:        

  20 lbs./1000 bbls.   Octel   DCI-11   20 lbs./1000 bbls.   G. E. Betz   Endcor
GCC9711   20 lbs./1000 bbls.   Petrolite   Tolad 3222   20 lbs./1000 bbls.  
Nalco   5403   20 lbs./1000 bbls.   Betz   ACN 13   20 lbs./1000 bbls.  
Midcontinental   MCC5011E   13 lbs./1000 bbls.   Midcontinental   MCC5011PHE  
13 lbs./1000 bbls.   Petrolite   Tolad 3224   13 lbs./1000 bbls.   US Water
Services   Corrpro 654   15 lbs./1000 bbls.   Nalco   5624A   13 lbs./1000 bbls.
  US Water Services   Corrpro 656

 

 

1 

Delivered products meets all applicable requirements at time and place of
delivery.

2 

Only approved denaturants listed in D4806. The denaturant range must be within
the guidelines provided for in IRS Notice 2009.06, which is 1.96% to no more
than 2.5%.

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONFIRMATION

CONFIRMATION OF PURCHASE AND SALE TRANSACTION

This agreement shall confirm the agreement reached on                     ,
20     between, Gavilon, LLC (“Gavilon”) and ABE South Dakota, LLC
(“Counterparty”) regarding the sale and purchase of                  under the
terms and conditions as follows:

 

PRODUCER:

                BUYER:                

COMMODITY:

               

TYPE / QUALITY:

               

CONTRACT QUANTITY:

               

CONTRACT PRICE:

               

DELIVERY POINT(S):

               

PERIOD OF DELIVERY:

        To       

OTHER TERMS:

               

This Confirmation is being provided pursuant to and in accordance with the
Ethanol Marketing Agreement dated as of             , 2012 (the “Master
Agreement”) between Gavilon and Counterparty, and constitutes part of and is
subject to all of the terms and provisions of such Master Agreement. Terms used
but not herein defined shall have the meanings ascribed to them in the Master
Agreement.

Please confirm that the terms stated herein accurately reflect the agreement
between Counterparty and Gavilon by returning an executed copy of this
Confirmation by facsimile to Gavilon. If Counterparty does not execute and
return this Confirmation by 5:00 p.m. Central Standard (or Daylight) Time on the
second (2nd) Business Day following Counterparty receipt hereof, Counterparty
will be deemed to have accepted and agreed to all of the terms included herein,
including the terms and provisions of the Master Agreement.

 

“Gavilon”

GAVILON, LLC

   

“Counterparty”

ABE South Dakota, LLC

By:         By:     Name:         Name:     Title:         Title:     Date:    
    Date:    

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

INSURANCE COVERAGES

Commercial General Liability Insurance—$1,000,000 per occurrence/$2,000,000
aggregate

Policy shall include coverage for liability resulting from Premises/Operations,
Products and Completed Operations, Blanket and Contractual Liability. Policy
shall also include coverage for Broad Form Property Damage, including explosion,
collapse and underground hazards. Such insurance shall be on an occurrence
basis.

Environmental Pollution Liability Insurance—$1,000,000 per occurrence/$2,000,000
aggregate

Policy shall include coverage for bodily injury or property damage arising from
the handling, storage, processing, discharge or dispersion of pollutants on or
about the Producer’s premises. Such insurance may be on an occurrence basis or
claims-made basis.

Prior to the initial sale of Product and at all times during the Term of the
Agreement, Producer and Gavilon shall carry insurance in accordance with the
requirements described above. These requirements may be satisfied by issuance of
separate policies or a combination of policies with umbrella/excess liability
policies.

Producer and Gavilon shall also carry excess or umbrella liability insurance
with limits of at least $4,000,000 per occurrence for bodily injury or property
damage in excess of the limits afforded for general liability provided above.

Producer shall also carry the following insurance coverages:

Workers’ Compensation with statutory limits as required by the State of
Minnesota. Employers liability with limits of $1 million per accident, $1
million disease—each employee and $1 million policy limits

All Risk Property insurance coverage for the Product and any grain which is
located at the Plant and not part of the Product. All grain shall be insured for
the full market value and property insurance coverage will include, but not be
limited to, perils of wind, fire, lightning, flood, theft and infestation.

Producer and Gavilon shall provide notification to the respective party at least
thirty (30) days prior to the effective date of any cancellation or change that
would affect the insurance requirements described above or put them out of
compliance of such policies. In the event that a Party receives notice that the
other Party’s insurance shall be canceled, and in the event that the Party
receiving notice does not receive a subsequent Certificate of Insurance showing
that the other Party is in compliance with the insurance requirements set forth
above, the Party receiving notice shall have the right to either (i) purchase
insurance for the defaulting Party and set off all costs for such insurance in
accordance with the terms of this Agreement, or (ii) terminate this Agreement.

Exhibit C